DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2020 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 12 recites “a reference line” which appears that it should recite - - a first reference line - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 9 recites the limitation "The rocker arm according to claim 3" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 3 has been cancelled.  For purpose of examination, limitation will be interpreted as being dependent upon claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macor in view of Edelmayer (U.S. P.G. Publication No. 2008/0229578 A1; “Edelmayer”).
Macor discloses:
Regarding claim 1:
A rocker arm (17) swingably supported by an arm shaft (18) and operating a valve (E) by rotation of a cam (Ce), the rocker arm comprising: 

an arch part extending over the bearing portion and connecting the cam-side arm portion and the valve-side arm portion (A in Fig. C below; see the top-most surface A of the rocker arm 17 being arched in at least Fig. C below); and 
a lightweight part (L; Fig. C below) disposed in a space defined between the arm body part and the arch part (see the space between body part B and arch part A occupied by the lightweight part L);
wherein, when a straight line passing through a fulcrum of the rocker arm and being orthogonal to a reference line is defined as a second reference line (see line Lh that extends through fulcrum 18 in Fig. C below), the first reference line being connecting a cam-side load application point and a valve-side load application point (see line Lb in Fig. C below), and
wherein the lightweight part includes a cam-side lightweight part (C; Fig. C below) located on the cam-side load application point side with respect to the reference line and a valve-side lightweight part (V; Fig. C below) located on the valve-side load application point side with respect to the reference line, the valve-side lightweight part having a larger volume than the cam-side lightweight part (see portion V being larger than portion C in Fig. C below; see MPEP § 2125).
Although the lightweight part L in Macor appears to be a recess within the rocker arm body, Macor does not expressly disclose the lightweight part having a reduced weight compared with a case where the space is filled with the same material at the same thickness as the arch part.
Edelmayer teaches a lightweight part (part at 42, 48, 50 in at least FIG. 2) having a reduced weight compared with a case where the space is filled with the same material at the same thickness as the arch part (¶ [0010], “openings 48, 50, and 52 which reduce mass”) for the purpose of reducing the mass of the resulting product (¶ [0003], see abstract).
lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references" (emphasis).   DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641, 1651 (Fed. Cir. 2006); see MPEP § 2143(I)(G).  Here, one having ordinary skill in the art would recognize that the lightweight part L in Macor could be modified to include alternating mass-reducing openings like e.g. openings 48, 50 and rod member 42 in Edelmayer.
Although Macor as modified above teaches a rod member (42 in Edelmayer) and at least one space formed adjacent the rod member (42, 48), the rod member providing the rocker arm with “increased stiffness,”  Macor does not expressly disclose a plurality of rod members, at least one space part formed between adjacent rod members.  It would have been obvious to modify the lightweight part L of Macor to include a plurality of rod members, and at least one space part being formed between adjacent rod members, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between 
Macor as modified above further discloses the following:
Regarding claim 1 (continued):
The plurality of rod members being arranged at an interval in space and connecting the arm body part and the arch body part (replacing lightweight portion L with a plurality of rod members would inherently entail intervening openings/spaces between said rod members, with only the rod members connecting the arm body with the arch body part rather than a solid plate structure connecting the arm body with the arch body part as seen at L in FIG. C below).
Regarding claim 4:
The rocker arm according to claim 1, wherein the arch part has an apex (highest point at T
 in Fig. C below) at which a separation distance from a reference line connecting a cam-side load application point and a valve-side load application point is maximized (highest point at T with respect to line Lb in Fig. C below), and the arch part is shaped so that the separation distance increases from the 
Regarding claim 9:
The rocker arm according to claim 3, wherein the lightweight part exists at least in a region of the space in which the second reference line extends (see the lightweight part L extending directly above bearing portion B in Fig. C below).
Regarding claim 10:
The rocker arm according to claim 3, wherein each of the plurality of rod members extends radially from an upper portion of the bearing portion to the arch part (replacing lightweight portion L with a plurality of rod members would inherently entail intervening openings/spaces between said rod members, with only the rod members connecting the arm body with the arch body part rather than a solid plate structure connecting the arm body with the arch body part as seen at L in FIG. C below).
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macor in view of Edelmayer, as applied to claim 4 above, and further in view of Aikawa (JP 2001055911 A; “Aikawa”).
Regarding claim 5, Macor as modified above teaches a valve-side distance (Dv; Fig. C below) between an oscillation center (18) of the rocker arm and the valve-side load application point is larger than a cam-side distance (Dc; Fig. Dc below) between the oscillation center and the cam-side load application point (see Dv > Dc in Fig. C below), and wherein the apex appears to be positioned on a valve-side load application point side with respect to the oscillation center (see apex T being on the Dv side in Fig. C below).
However, Macor as modified above does not expressly disclose that the apex is positioned on a valve-side load application point side with respect to the oscillation center.
Aikawa teaches an apex (apex A disposed on convex portion 15 as seen in Fig. B below) being positioned on a valve-side load application point side (Dv; Fig. B below) with respect to an oscillation 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Macor such that the apex is positioned on a valve-side load application point side with respect to the oscillation center, as taught by Aikawa, for the purpose of strengthening the valve side portion of the arm in order to account for the larger moment applied on the valve side portion of the arm due to it being longer than the cam side portion of the arm.
Regarding claim 6, Macor does not expressly disclose a thickness of the arch is 5% or more and 15% or less of a length obtained by adding the valve-side distance to the cam-side distance.
“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); see also Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."); see also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977.  
Here, Macor as modified above teaches maintaining a balance between minimizing the weight/mass of the rocker arm and maintaining adequate rigidity/strength (¶ [0009], [00015], [0035] in Weaver).  In particular, Weaver further teaches that the configuration and dimensions of the rocker arm are analyzed via Finite Element Analysis Software (FEA) in order to determine design features that “reduce total inertia mass imparted into the valve spring and maintain rocker arm structural stiffness” (see ¶ [0009], [0035] in Weaver).  Such an analysis inherently includes considering the relative dimensions, shapes, and materials of the rocker body.  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Macor as modified above such that a thickness of the arch is 5% or more and 15% or less of a length obtained by adding the valve-side distance to the cam-side distance since it has been held that where the general conditions of a claim are disclosed in the prior art (¶ [0009], [0035]), discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05.
Regarding claim 7, Macor does not expressly disclose the separation distance of the apex from the first reference line is equal to or less than the valve-side distance.
 “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); see also Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."); see also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977.  
Here, Macor as modified above teaches maintaining a balance between increasing the rigidity/strength of the rocker arm while minimizing the moment of inertia about the rocker arm (¶ [0014] in Aikawa, “[i]t is possible to improve the rigidity of the rocker arm 1 without increasing the moment”).  In particular, Aikawa discloses that increasing a separation distance of the apex 15 directly increases the rigidity of the rocker arm without increasing the moment of inertia (¶ [0005]-[0006]).  That is, Aikawa recites that the separation distance of the apex 15 i.e. the “height” of the apex 15 makes it possible “to increase the rigidity of the rocker arm without increasing the moment of inertia about the rocker shaft” (¶ [0005]-[0006]).  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Macor as modified above such the separation distance of the apex from the reference line is of a “height” that, in magnitude, is equal to or less than the valve-side distance since it has been held that where the general conditions of a claim are disclosed in the prior art (¶ [0005], [0006]), discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05.
Macor as modified above further discloses the following:


Regarding claim 8:

a distance p (p in Fig. B below) between the valve load application point and the intersection (see distance p from point 17 to the lateral position of the apex A in Fig. B below).
 However, Macor as modified above does not expressly disclose the ratio (q/p) being within a range from 0.8 to 1.2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Macor as modified above such that the ratio q/p is within the range of 0.8 to 1.2 as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)( the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device); see also MPEP § 2144.04 (IV)(A).  
Here, the original disclosure recites that “[w]hen 0.8≤q/p≤1.2, the apex 4p can be positioned on the valve-side end 33e side with respect to the oscillation center of the rocker arm 2.” See ¶ [0062] in the original disclosure.  In Aikawa, the apex 15 is likewise located on the valve-side end 9 with respect to the oscillation center 5 of the rocker arm and is done so as a means to address the concern that “the stress and deformation amount of the valve side arm 26 is larger than the stress and deformation amount of the cam side arm 27” (¶ [0002]).  That is, Aikawa forms the apex on the valve side to thereby increase the rigidity of the rocker arm at the valve side (¶ [0005]-[0006]).  Because the purpose of the claimed range .
Response to Arguments
Applicant’s amendments to the claims filed 12/24/2020 have been fully considered and have required a new grounds of rejection is made in view of Macor, Edelmayer, and Aikawa, as described supra.  
































Appendix

    PNG
    media_image1.png
    465
    616
    media_image1.png
    Greyscale

Figure B: View of Aikawa


    PNG
    media_image2.png
    321
    663
    media_image2.png
    Greyscale

Figure C: View of Macor

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656